DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 of U.S. Patent No. 10,824,984. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 15 of U.S. Patent No. 10,824,984 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 18 of U.S. Patent No. 10,373,100. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 18 of U.S. Patent No. 10,373,100 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tartal. et al. (US 2018/0046978) in view of Davis (US 2010/0001861).
   Regarding claims 1, 7, 13, Tartal discloses an item drop box system (abstract) comprising: a housing with a door that in an open position provides an access point to an internal portion of the housing (page 4, [0049]). Claim 7, an item drop box (fig. 1; abstract).
  Tartal discloses all the limitations set forth above but fails to explicitly disclose  a first sensor that generates a signal in response to the door moving from a close position to the open position; a second sensor that, in an active state, generates another signal in response to an object entering the internal portion of the housing via the access point; and at least one processor communicatively coupled to the first sensor, the second sensor, and computer readable storage media, wherein the computer readable storage media stores executable instructions that when executed by the at least one processor are configured to activate the second sensor in response to the signal generated by the first sensor, and transmit a status update generated in response to the other signal generated by the second sensor.
     However, Davis discloses a first sensor 36 that generates a signal in response to the door moving from a close position to the open position (page 1, [0022]); a second sensor 38 that, in an active state, generates another signal in response to an object entering the internal portion of the housing via the access point (fig. 1; page 1, [0022]); and at least one processor 42 communicatively coupled to the first sensor, the second sensor (fig. 1; page 2, [0023]), and computer readable storage media, wherein the 
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Davis within the system of Tartal in order to accurately drop the item into a box thereby improving the reliability of the system.
 Regarding claims 2, 8, 14, Tartal discloses wherein the first sensor comprises a magnetic reed switch or an accelerometer (sensors such as a proximity sensor, light sensor, ultrasonic sensor or the like (page 4, [0049]).
 Regarding claims 3, 9, 15, Tartal discloses wherein the second sensor comprises a light curtain sensor or time-of-flight sensor (light sensor in page 4, [0049]).
  Regarding claims 4, 10, 16, Tartal discloses the first sensor comprises a magnetic reed switch and an accelerometer, and wherein the executable instructions are further configured to 
activate the accelerometer upon detecting a signal generated by the magnetic reed
switch; and wherein activation of the second sensor is further in response to a determination
that a predetermined angle of rotation is exceed by the door based on data provided by the accelerometer (page 2, [0042-0043]).
 Regarding claims 5, 11, 17, Tartal and Davis disclose all the limitations set forth in claim 1 and Davis further discloses wherein the second sensor is deactivated after a predefined period of time (page 2, [0024-0025]).
 Regarding claims 6, 12, 18, Tartal discloses wherein the status data identifies whether an item is present within the housing (fig. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanayama (US 6,134,486) discloses robot….curvature.
Yavnai (US 6,122,572) discloses autonomous….platform.
Mannings et al. (US 6,111,539) discloses navigation information system.
Patterson et al. (US 5,995,882) discloses modular………vehicle system.
Lemelson et al. (US 5,983,161) discloses GPS vehicle…… and method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






DP
September 8, 2021

                                                                                 /DANIEL PREVIL/                                                                                 Primary Examiner, Art Unit 2684